DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 which can be found in the parent application 15/624,208.

Double Patenting
	Based upon the filing of an acceptable terminal disclaimer, the rejection under double patenting has been overcome.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the hose end component" in lines 17 and 19.  There is insufficient antecedent basis for this limitation in the claim. There is no antecedent basis for the term hose end component recited in claim 1, for purposes of speedy prosecution the examiner will treat this limitation as referring to a first hose end portion and a second hose end portion.


Claims 1-16 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 1 and 18, the lack of antecedent basis for the terms as set forth above creates indefiniteness with respect to whether the hose end component should be a new structure or is intended to be a recitation of the first end portion and the second end portion, and due to this confusion the scope of the claims cannot be clearly determined at this time, and as set forth above for speedy prosecution it will be assumed this is not new structure but rather was directed to the positively recited first hose end portion and the second hose end portion. The remaining claims are rejected due to their dependence on claims 1 and 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-16, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over La Tulippe (2016/0146379) in view of Berardi (8291941).   As set forth in the Double Patenting rejection of the previous office action, the instant application claims set forth the same limitations as were previously presented in the parent application with a couple of additional limitations, and combining limitations slightly differently, for example limitations from dependent claims near the end are now part of the independent claim 1.  The examiner will do his best to move these limitations up in the rejection, however, if some limitations are missed please read through the entire rejection to find the recitation of a specific limitation which may have not been moved up to the discussion of claim 1.
	The reference to LaTulippe discloses the recited hose arrangement comprising an outer tube 40 of flexible material and an inner tube 20 of an elastic material for carrying fluid through the hose arrangement, wherein due to the action of the elastic inner tube, the hose arrangement has a shorter length in a contracted state in the absence of fluid pressure in the interior of the inner elastic tube and a longer length in an expanded state when fluid pressure is applied to the interior of the elastic inner tube [0002][0028], and the outer tube has an undulating state (see fig 1) when the hose arrangement is in the 
The reference to LaTulippe discloses all of the recited structure with the exception of forming the support surface of the first and second expansion retainers with a flared bore to allow gradual increase in diameter of the inner tube when it is subjected to pressure, and the support surface of the first expansion retainer extending in a longitudinal direction beyond a distal end of the first adapter, and the same for the second adapter.  The reference to Berardi discloses that it is old and well known in the art to form a hose structure having an inner tube 14 and an outer tube 12 which is seen in figure 6 to be undulated, the hose expands under pressure (see abstract), there are a first end connector 16 and a second end connector 18 (see figure 1), where each hose end portion has an adapter 32 and 36 as seen in figures 7 and 8 which are seen to be generally tubular with a through bore which water may flow between the interior of the inner tube and the internal bore of the hose end portion for both ends of the hose, and first and second expansion retainers 26 and 27 are seen in figures 7 and 8 where they are seen and described to be flared outwards from the ends with a gradual increase in diameter (col 9, line 50 to col 10 line 39 discusses they are tapered; and specifically lines 50-60 discuss the sleeve 26 is an .

 Claims 1-16 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shanghai (DE 20 2015 100073) in view  of Berardi.   As set forth in the Double Patenting rejection of the previous .
The reference to Shanghai discloses the recited hose arrangement (also see the EPO action for any other description needed) comprising an outer tube 3 of flexible material and an inner tube 1 of an elastic material for carrying fluid through the hose arrangement, wherein due to the action of the elastic inner tube, the hose arrangement has a shorter length in a contracted state in the absence of fluid pressure in the interior of the inner elastic tube and a longer length in an expanded state when fluid pressure is applied to the interior of the elastic inner tube, and the outer tube has an undulating state (see fig 1) when the hose arrangement is in the contracted state and serves to control and contain expansion of the inner tube when the hose arrangement is in the expanded state (such would occur due to the structure of the outer layer and the manner it is connected at the ends would limit the expansion state of the hose as well), wherein at least one sleeve portion 2 is provided between the elastic inner tube and the outer tube along at least part of a length of the elastic inner tube where undulation of the outer tube occurs in the contracted state for protecting the elastic inner tube from abrasion by the undulations of the outer tube (such would occur since the sleeve is between the inner and outer tubes and thereby prevents them touching where the sleeve is located), a first hose end portion 15 for receiving a first end of the outer tube and a first end of the elastic inner tube for use in coupling 4 the first ends of the tubes together and a second hose end portion 15 for receiving a second end of the outer tube and a second end of the elastic inner tube for use in coupling 4 the second ends of the tubes together, in which the first and/or second hose end portion comprises an adaptor 21,12 (fig 7) arranged 
With respect to claim 19, the first and/or second adapter portion further comprises an insertion portion as seen in figure 9 which is clamped by deformable fingers near 21.
With respect to claim 20, the expansion retainer is captured by a locking nut 15 as seen in figure 5, and due to other structures there between the locking nut is indirectly mounted to the adapter 21, 12, as seen in figure 7.

The reference to Shanghai discloses all of the recited structure with the exception of forming the support surface of the first and second expansion retainers with a flared bore to allow gradual increase in diameter of the inner tube when it is subjected to pressure.  The reference to Berardi discloses the structure above.  It is considered that providing a flared bore to the expansion retainer would inherently allow it to allow for gradual increase in the diameter of the tube as well since it would provide a gradual surface for the expanding tube to engage, so this would occur naturally.  It would have been obvious to one skilled in the art to modify the first and second expansion retainers of Shanghai by providing the bore with a flare that is flared outwards to allow gradual increase in diameter of the inner tube when subjected to pressure and said support surface of the first expansion retainer extending in a longitudinal direction beyond a distal end of the first adapter, and to make the same modification to the second expansion retainer as suggested by Berardi where such at least control expansion as suggested by Berardi and due to the gradual taper of the expansion retainer would do so gradually, and having the expansion retainer extend past the end of the adapter would protect this connection as well with the inner tube thereby reducing the risk of damage to the joint area of the tube thereby saving in repair or replacement costs, with the additional function of at least allowing for a gradual increase in diameter of the inner tube as a naturally occurring result from the outward taper of the expansion retainers upon modification. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over La Tulippe in view of Berardi as applied to claims 1-4, 6-16, 18 and 21 above, and further in view of Shanghai.  The reference to LaTulippe as modified discloses all of the recited structure with the exception of providing a nut structure at the first and second hose ends as part of the connector structure to hold the hose to the connector portions at both ends of the hose.  It would have been obvious to one skilled in the art to provide first and second nuts to the connectors of LaTulippe as modified to hold the hose ends to the rest of the connector structure as suggested by Shanghai where such are known types of connector structures used on similar hoses and where a threaded type nut would provide for easier assembly and disassembly if needed to repair the hose end.

Response to Arguments
Applicant's arguments filed October 22, 2021 have been fully considered but they are not persuasive.   With respect to the previous 112 rejection, such has been overcome by the current amendment, however, new rejections are set forth above directed to the amended claim language. With respect to the double patenting rejection such has been overcome by the filing of a proper terminal disclaimer. With respect to La Tulippe, as set forth in the rejection element 64 is identified as the adapter portion where 64 is seen to be generally tubular and flow goes through it between the hose interior and the end component, and that there are eight first and second provided at the ends of the hose thereby meeting the claim language as currently amended. Adapter 64 is an extension into the hose to adapt the hose ends to the connector structures 62 and 70, where the claim language does not require the adapter to be separate from the end component such as 62 and 70, therefore the reference does teach the adapter structure and with regards to the extent of the sleeve past the end of the adapter with the sleeve being flared outward, such is taught by the new modifying reference to Berardi .

Conclusion
The references to Burnett, Uline, Redl, Zaborszki, Liang, and Rose showing state-of-the-art hoses with connection structure and some teaching flared expansion retainers.
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH